UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
MICHAEL J. KNEITEL,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    19-CV-5972 (PKC) (LB)

LISETTE CAMILO, Commissioner, CITY OF
NEW YORK, NEW YORK CITY
DEPARTMENT OF ADMINISTRATIVE
SERVICES, KATRINA PORTER, Director
List Management Audit, JOHN DOE, a NYC
DCAS Examiner, Jane Doe, a NYC DCAS
Examiner, and MICHAEL REYES, NYC
DCAS Associate General Counsel,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On October 21, 2019, Plaintiff Michael Kneitel, appearing pro se, filed the instant action

under 42 U.S.C. § 1983, alleging violations of due process and equal protection. (See generally

Complaint, Dkt. 1.) Plaintiff also submitted an application to proceed in forma pauperis (“IFP”)

pursuant to 28 U.S.C. § 1915(a). (See Dkt. 2.) By Order dated December 17, 2019, the Court

directed Plaintiff to file a Long Form IFP application or to pay the $400 filing fee, because the

Court was not satisfied that Plaintiff established indigency. (Dec. 17, 2019 Memorandum and

Order, Dkt. 4.) Afterwards, the Court sua sponte extended the deadline to February 18, 2020.

(Jan. 21, 2020 Order.) Plaintiff has not submitted the Long Form IFP application or paid the filing

fee. Accordingly, the Court dismisses the complaint without prejudice. The Clerk of Court is

respectfully directed to enter judgment and terminate this case.




                                                           1
                                SO ORDERED.


                                /s/ Pamela K. Chen
                                Pamela K. Chen
                                United States District Judge
Dated: February 27, 2020
       Brooklyn, New York




                            2
